DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (claims 23-24, 31-32, 35, 39, 42 and 48 in the reply filed on 1/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1, 15-16 depend from the elected group as amended, therefore claims 1, 15-16, 23-24, 31-32, 35, 39, 42 and 48 are under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed October 28, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claimed invention is drawn to a method of treating disease or disorder comprises administering a transdermal patch comprising tizanidine….
 	The specification and claims do not indicate what distinguishing attributes are concisely shared by the members of the very broad genus disease or disorder, and which provide for the function claimed, of treating nasal polyps in a subject. The specification and claims do not describe elements which are essential to the genus comprising such disease and disorder. The specification fails to teach or adequately describe the diseases or disorders contemplated. The citation  musculoskeletal disease or disorder (e.g., spasticity, fibromyalgia, myofascial pain, tension headaches, neuropathic pain, etc.) are few representative numbers of species in this broad genus such that the common attributes or characteristics concisely identifying members of the genus are exemplified, and, because the claimed genus is so highly variable, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. Thus, Applicant was not in possession of the claimed genus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-16, 23, 24, 29, 31-32, 35, 37 and 45 is/are rejected under 35 U.S.C. 102(a)(2(2) as being anticipated by Aung-Din (US 2012/0114741).
Aung-Din teaches a method of treating muscle spasm cluster headaches and tension related migraines and related conditions associated with muscle tension (see abstract) administering a patch which releases the drug at a predetermined rate over a period of time(see para 0060) for at least 24 hours (see para 0074) at a concentration of 4 mg (see para 0052 as required by instant claim 23). With regards to instant claim 24, the composition patch further comprises of sorbic acid (see para 0124 as required by claims 24 and 45) for treating a disease (see supra , as required by instant claim 37) in the treatment of spasticity (see tittle, abstract and 0001, as required by instant claim 16).  
With regards to instant claims 1, 15, 29, 31-32, 35 the recitations of these limitation are inherent properties of the dose applied. Since Aung-Din teaches the dosage, it is anticipated that the patch will provide these characteristics absent factual evidence to the contrary Thus claims 23-24 and 37 are anticipated by  Aung-Din

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-16, 23-24, 31-32, 35, 39, 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2012/0114741) in view of Kanios et al. (EP 1807033).
Aung-Din teaches a method of treating muscle spasm cluster headaches and tension related migraines and related conditions associated with muscle tension (see abstract) administering a patch which releases the drug at a predetermined rate over a period of time(see para 0060) for at least 24 hours (see para 0074) at a concentration of 4 mg (see para 0052 as required by instant claim 23). With regards to instant claim 24, the composition patch comprises of sorbic acid (see para 0124) for treating a disease (see supra , as required by instant claim 37) in the treatment of spasticity (see tittle, abstract and 0001, as required by instant claim 16). With regards to instant claims 1, 15, 29, 31-32, 35 the recitations of these limitation are inherent properties of the dose applied. Since Aung-Din teaches the dosage, it is anticipated that the patch will provide these characteristics absent factual evidence to the contrary.
 	However Aung-Din fails to teach treating spasticity and also fails to teach  the surface area and thickness as required by instant claims 42 and 47-48.
  	Kanios teaches transdermal drug delivery, wherein the drug can be tizanidine (see para. 117) with a surface area of 1-200 cm2 and a thickness from 0.2-3 milliliter (see 0082). 
Therefore one of ordinary skill in the art would have been motivated to expand the teachings of Aung-Din to include Kanios and formulate a transdermal patch with tizanidine having a thickness of 0.2-3 mm which is within the range recited (eg. 0.2mm=200µm) and a surface area of 10-200 cm2 with a reasonable expectation of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-16, 23-24, 31-32, 35, 39, 42 and 48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 14 of U.S. Patent Application No. 10588973 and US application 16782988. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant refer to a method of treating a disease or disorder, which comprises: administering a transdermal patch preparation comprising tizanidine or a pharmaceutically acceptable salt thereof to a subject in need thereof, and releasing about 4 mg to about 36 mg of tizanidine or a pharmaceutically acceptable salt thereof for at least about 24 hours and the claims of the patent refer to a percutaneous absorption non-aqueous composition comprising a basic medicament or a salt thereof and a sorbate component, wherein the molar ratio of the sorbate component to the basic medicament or a salt thereof is 0.5-2.5, and the sorbate component comprises a metal sorbate selected from the group consisting of sodium sorbate, potassium sorbate, and calcium sorbate. Claim 24 of the instant refers to having the transdermal formulation comprising of sorbic acid. 
       Both applications recite using the same compositions and/or derivatives thereof.  See current application claims and patented claims.  The difference is that the patented claims  are silent of the active drug. Nonetheless when the 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 1, 15-16, 23-24, 31-32, 35, 39, 42 and 48 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 14 of U.S. Patent Application No. 9974858.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows: 
Both sets of claims require the active agent and sorbic salt thereof. Therefore one of ordinary skill in the art would have been motivated to use the patented claims in practicing the instant claim invention with a reasonable expectation of success since both are drawn to a percutaneous, transdermal formulation.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02.22.22